        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 RYAN NOAH SHAPIRO,

                       Plaintiff,
                                                          Civil Action No. 12-cv-313 (BAH)
                       v.
                                                          Chief Judge Beryl A. Howell
 DEPARTMENT OF JUSTICE,

                       Defendant.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Ryan Noah Shapiro seeks reconsideration of this Court’s July 2, 2020, Order,

ECF No. 126, granting in part and denying in part defendant Department of Justice’s (“DOJ”)

motion for summary judgment, and denying plaintiff’s request for discovery pursuant to Rule

56(d) and cross-motion for summary judgment. See Pl.’s Mot. for Reconsideration (“Pl.’s

Mot.”), ECF No. 128. For the reasons below, the motion is denied. Moreover, given that all

issues that remained after the Court’s July 2, 2020, Order have now been resolved, summary

judgment is granted to DOJ in all respects.

I.     BACKGROUND

       The background of this eight-and-a-half-year-old litigation under the Freedom of

Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., has been thoroughly cataloged elsewhere and

need not be repeated. See generally Shapiro v. Dep’t of Justice, Civil Action No. 12-cv-313

(BAH), 2020 WL 3615511 (D.D.C. July 2, 2020). This dispute is but a minor planet in the

Shapiro galaxy of FOIA litigation, and only the pertinent background will be discussed. Briefly,

at issue in this action were 83 FOIA requests plaintiff submitted to both the Federal Bureau of

Investigation (“FBI”) and the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”),
                                                1
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 2 of 12




both components of DOJ, between 2005 and 2012. Id. at *1. DOJ reviewed hundreds of

thousands of records and processed and released, in whole or in part, tens of thousands. Id. at

*2.

       Following a years-long stay of this case to allow DOJ to review, process, and produce the

mountain of responsive records, the parties began discussing the filing of dispositive motions.

Given the enormity of the FBI’s disclosure, the parties agreed on a “sample” briefing method,

though they adopted a more traditional briefing procedure for ATF’s comparatively miniscule

disclosure. Id. at*3. The parties agreed on a small sample of FBI documents to use in testing the

propriety of the FBI’s withholdings. Id. After the briefing procedures were settled, DOJ filed its

motion for summary judgment on October 22, 2018. Id. at *3; see also Def.’s Mot. for Summ. J.

at 1, ECF No. 97. Over the next 14 months, the parties traded briefs on their cross-motions for

summary judgment, with plaintiff receiving eight extensions on deadlines for his various filings,

see Min. Order (Dec. 19, 2018); Min. Order (Jan. 22, 2019); Min. Order (Feb. 22, 2019); Min.

Order (Feb. 27, 2019); Min. Order (Sept. 25, 2019); Min. Order (Oct. 23, 2019); Min. Order

(Nov. 27, 2019); Min. Order (Dec. 6, 2019), and DOJ receiving eleven extensions of its own, see

Min. Order (June 13, 2018); Min. Order (July 27, 2018); Min. Order (Sept. 5, 2018); Min. Order

(Oct. 4, 2018); Min. Order (Oct. 12, 2018); Min. Order (Oct. 22, 2018); Min. Order (Apr. 25,

2019); Min. Order (June 7, 2019); Min. Order (July 3, 2019); Min. Order (July 24, 2019); Min.

Order (Aug. 5, 2019).

       On July 2, 2020, this Court entered an Order granting in part and denying in part DOJ’s

Motion for Summary Judgment, ECF No. 97, and denying both plaintiff’s Request for Discovery

Pursuant to Rule 56(d), ECF No. 102, and Cross Motion for Summary Judgment, ECF No. 105.

Order (July 2, 2020). That Order resolved nearly every one of the parties’ disputes. Indeed,



                                                2
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 3 of 12




DOJ’s motion was denied only with respect to one 4-page document improperly withheld in part

by the FBI, and to the ATF’s application of FOIA Exemptions 3 and 4 to withhold a handful of

documents. Shapiro, 2020 WL 3615511 at *45; see also Order (July 2, 2020). DOJ was ordered

to either release those documents or submit a renewed motion for summary judgment defending

their continued withholding. Order (July 2, 2020). DOJ chose the former and released the

records that had been improperly withheld. See Def.’s Mot. to Enlarge Time to File Def.’s

Renewed Mot. for Summ. J. at 2 n.1, ECF No. 129 (explaining that the “FBI released an

unredacted version of the only document that the Court found that it had unlawfully withheld”);

Def.’s Not. of Release of Records Withheld Pursuant to Exemptions 3 and 4 in Lieu of Renewed

Mot. for Summ. J. at 1, ECF No. 133 (explaining that ATF released all records the Court had

held were improperly withheld).

       On July 30, 2020, plaintiff filed the instant motion requesting reconsideration of this

Court’s July 2, 2020 Order under Federal Rule of Civil Procedure 54(b). In particular, he

requested the Court reconsider its Order with respect to its holding regarding the FBI’s

application of FOIA Exemptions 6 and 7(C). DOJ submitted its opposition on Aug. 14, 2020,

Def.’s Opp’n to Pl.’s Mot. (“Def.’s Opp’n”), ECF No. 131, and plaintiff his reply on August 21,

2020, Pl.’s Reply Supp. Pl.’s Mot. (“Pl.’s Reply”), ECF No. 132. As discussed further below,

the Court requested additional briefing on September 3, 2020, which was submitted by the

plaintiff and DOJ on September 9 and 10, 2020, respectively. See Min. Order (Sept. 3, 2020);

Pl.’s Resp. to Order of the Court (“Pl.’s Resp.”), ECF No. 134; Def.’s Resp. to Order of the

Court (“Def.’s Resp.”), ECF No. 135. Plaintiff’s motion is now ripe for decision.




                                                3
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 4 of 12




II.    LEGAL STANDARDS

       Federal Rule of Civil Procedure 54(b) authorizes entry of final judgment on fewer than

all claims in a case, “only if the court expressly determines that there is no just reason for delay,”

and further authorizes that “any order or other decision . . . that adjudicates fewer than all the

claims . . . may be revised at any time before the entry of a judgment adjudicating all the claims

and all the parties’ rights and liabilities.” FED. R. CIV. P. 54(b). Unlike Rule 59(e), which

governs motions for reconsideration of “a final judgment,” Cobell v. Jewell (“Cobell I”), 802

F.3d 12, 19 (D.C. Cir. 2015), “Rule 54(b)’s approach to the interlocutory presentation of new

arguments as the case evolves can be more flexible, reflecting the ‘inherent power of the

rendering district court to afford such relief from interlocutory judgments as justice requires.’”

Id. at 25 (quoting Greene v. Union Mut. Life Ins. Co. of Am., 764 F.2d 19, 22 (1st Cir. 1985)

(Breyer, J.)); see also Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217, 227

(D.C. Cir. 2011) (“Rule 54(b) . . . recognizes [a court’s] inherent power to reconsider an

interlocutory order ‘as justice requires.’” (quoting Greene, 764 F.2d at 22)). A summary

judgment motion that “ensure[s] that litigation will continue in the District Court,” like the one

plaintiff here urges should be reconsidered, is an interlocutory order since it is not a “final

decision[]” of the Court. United States v. Rose, 28 F.3d 181, 185 (D.C. Cir. 1994) (quoting

Lauro Lines s.r.l. v. Chasser, 490 U.S. 495, 498 (1989)).

III.   DISCUSSION

       Plaintiff does not precisely identify why he thinks “justice requires” revision of the

Court’s interlocutory order. Several circumstances have been identified as warranting Rule

54(b) reconsideration, including “where the court has patently misunderstood a party, made a

decision outside the adversarial issues presented by the parties, erred not in reasoning but in



                                                  4
          Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 5 of 12




apprehension of the relevant issues, or failed to consider a significant change in the law or facts

since its decision.” Hispanic Affs. Project v. Perez, 319 F.R.D. 3, 6 (D.D.C. 2016) (quoting Liff

v. Off. of the Inspector Gen. for the U.S. Dep’t of Labor, Civ. Action No. 14-cv-1162 (JEB),

2016 WL 6584473, at *4 (D.D.C. Nov. 7, 2016)); see also Cobell v. Norton (“Cobell II”), 224

F.R.D. 266, 272 (D.D.C. 2004)). Although this list may not exhaust the potential justifications

for reconsideration, exercise of the discretion granted under Rule 54(b) to revisit earlier rulings

in the same case is “subject to the caveat that where litigants have once battled for the court's

decision, they should neither be required, nor without good reason permitted, to battle for it

again.” U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Va., LLC, 899 F.3d 236, 257 (4th Cir.

2018) (quoting Off. Comm. of the Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand,

LLP, 322 F.3d 147, 167 (2d Cir. 2003)); see also Nat. Res. Def. Council, Inc. v. Env’t Prot.

Agency, —F. Supp. 3d—, 2020 WL 5632410, *3 (D.D.C. 2020) (same); Jordan v. United States

Dep’t of Justice, Civ. Action No. 17-2702 (RC), 2019 WL 2028399, *2 (D.D.C. May 8, 2019)

(same).

          Plaintiff’s failure to name which of the several possible bases for Rule 54(b)

reconsideration applies to his case has a simple explanation—none of them apply. Plaintiff does

not point to any “patent[] misunderst[anding]” on the part of the Court nor does he allege the

Court committed an “err[or] . . . in apprehension of the relevant issues.” Hispanic Affs. Project,

319 F.R.D. at 6. He does not identify any “significant change in the law or facts since” the

Court’s decision. Id. Moreover, there is no suggestion that the Court’s opinion ventured

“outside the adversarial issues presented by the parties.” Id. Instead, as detailed below,

plaintiff’s motion is a belated summary judgment surreply disguised as a Rule 54(b) motion.




                                                   5
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 6 of 12




       To fully understand plaintiff’s bid for “reconsideration” of the Court’s holding that the

FBI properly asserted FOIA Exemptions 6 and 7(C), a bit more background is necessary. As

noted in the Memorandum Opinion targeted by plaintiff’s instant motion, “FOIA Exemption 6

shields from disclosure ‘personnel and medical files and similar files the disclosure of which

would constitute a clearly unwarranted invasion of personal privacy.’” Shapiro, 2020 WL

3615511 at *28 (quoting 5 U.S.C. § 552(b)(6)). Meanwhile “Exemption 7(C) protects ‘records

or information compiled for law enforcement purposes, but only to the extent that the

production’ of those records ‘could reasonably be expected to constitute an unwarranted invasion

of personal privacy.’” Id. (quoting 5 U.S.C. § 552(b)(7)(C)). These exemptions aim to “protect

the privacy of individuals identified in certain agency records.” Am. Civil Liberties Union v.

United States Dep’t of Justice, 655 F.3d 1, 6 (D.C. Cir. 2011). In this case, the FBI asserted

these exemptions in conjunction with one another. Shapiro, 2020 WL 3615511 at *28. Plaintiff

did not dispute that the records at issue had been “compiled for law enforcement purposes,” 5

U.S.C. § 552(b)(7)(C), however, so only the propriety of the FBI’s application of Exemption

7(C) and its “lower bar for withholding,” was analyzed, Shapiro, 2020 WL 3615511 at *28

(quoting Am. Civil Liberties Union, 655 F.3d at 6).

       Determining whether Exemption 7(C) has been properly invoked requires balancing the

“privacy interest” asserted by the agency “against the public interest in disclosure.” Nat’l

Archives and Recs. Admin. v. Favish, 541 U.S. 157, 171 (2004) (citing United States Dep’t of

Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 762 (1989)). Here, plaintiff did

not argue that the public’s interest in disclosure outweighed the FBI’s asserted privacy interests.

Shapiro, 2020 WL 6315511 at *29. Instead, he made several ad hoc attempts to show that, with

respect to the individuals whose names were redacted pursuant to Exemption 7(C), no privacy



                                                 6
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 7 of 12




interest whatsoever attached. Id. One such attempt was to contend that “[t]he FBI . . . ha[d]

frequently redacted the names of individuals for whom” plaintiff had, at the time he submitted

his FOIA requests, “submitted a privacy waiver.” Pl.’s Summ. J. Mem. of Points and Auths.

Supp. Pl.’s Cross-Mot. for Summ J. (“Pl.’s Summ. J. Mem.”) at 17–18, ECF No. 105-1. The

implication of this argument was that, if a privacy waiver had been submitted for a given

individual, the FBI could not withhold that name under Exemption 7(C). Plaintiff identified the

sample pages purportedly containing such mistaken redactions in an “Addendum” attached to his

cross-motion for summary judgment, which Addendum, he asserted, “list[ed] numerous

instances” of Exemption 7(C)’s misapplication. Id. at 18. The Addendum was a chart showing

different columns, each corresponding with a different one of plaintiff’s theories about why the

application of Exemption 7(C) was inappropriate. In the column labeled “Waiver Submitted”

plaintiff placed an “X” next to the page numbers he believed contained improper redactions of

the names of individuals for whom he had submitted a privacy waiver at the time he made his

FOIA request. Addendum to Pl.’s Cross-Mot. Summ. J. (“Pl.’s Add.”) at 1–15, ECF No. 105-7.

       As explained in the July 2, 2020 Memorandum Opinion, plaintiff’s conclusory statement

that the pages identified in his Addendum contained redactions of the names of individuals for

whom he submitted a privacy waiver was not enough to show that Exemption 7(C) had been

improperly applied. For one, plaintiff did “not explain how he” purported to “know[] that the

challenged redactions related to individuals for whom he submitted privacy waivers.” Shapiro,

2020 WL 3615511 at *29. “Second,” he had not “attached the privacy waivers in question to his

cross-motion for summary judgment,” meaning “whether the waiver” actually “extended to the

information redacted” could not be determined. Id. In other words, plaintiff had merely pointed

to certain page numbers and alleged that he had likely submitted a privacy waiver for an



                                                7
         Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 8 of 12




individual whose name was redacted on those pages. With nothing in the summary judgment

record substantiating that speculation, plaintiff had not overcome the presumptive exemption

“names and identifying information of third parties contained in investigative files” enjoy.

Citizens for Responsibility and Ethics in Washington v. United States Dep’t of Justice, 746 F.3d

1082, 1096 (D.C. Cir. 2014).1

         Plaintiff’s motion for reconsideration does not point to any changed legal or factual

circumstances that would alter that conclusion. Instead, as described below, his motion attempts

to bolster the argument he already made with respect to privacy waivers by submitting additional

materials he had ample opportunity to provide on the first go-around. Specifically, he attempts

to rectify one of the deficiencies identified by the Court by filing the privacy waivers of ten

individuals he apparently had submitted alongside his FOIA requests. Pl.’s Mot., Ex. A, ECF

No. 128-1. He did not, however, attempt to rectify the other deficiency: again, he provided no

argument as to why he believes that the names of those ten individuals were hidden behind the

redactions on the page numbers he had identified.

         For that reason, DOJ argued that “[p]laintiff has not and cannot demonstrate that ‘justice

requires’ reconsideration.” Def.’s Opp’n at 1. DOJ could have stopped there, but went further

and directly addressed plaintiff’s claim that the FBI had redacted those precise names. To do



1
          As the Court noted in its Memorandum Opinion, plaintiff’s motion was not a model of clarity in describing
the information in his Addendum. His summary judgment memorandum alleged “numerous instances” when the
FBI “redacted the names of individuals for whom” he had submitted either “a privacy waiver or obituary” at the
time he filed his FOIA requests. Pl.’s Summ. J. Mem. at 17–18. Although one of the chart’s columns was labeled
“deceased,” plaintiff concedes that the individuals there listed were not ones for whom he had submitted an obituary.
Pl.’s Mem. of Points and Auths. Supp. Pl.’s Mot. (“Pl.’s Mem.”) at 2. The Court thus noted that “some question . . .
remain[ed] as to whether” plaintiff used the “waiver submitted” column “to identify potential redactions of
identifying information of both individuals for whom . . . he submitted a privacy waiver and for whom he submitted
an obituary.” Shapiro, 2020 WL 3615511 at *29 n.25 (emphasis added). Plaintiff now clarifies that the “redactions
identified in the ‘waiver submitted’ column are only for identifying information of individuals as to whom plaintiff
submitted a privacy waiver.” Pl.’s Mem. at 2. That clarification is immaterial. The Court held that, whether the
redactions identified in the column were of individuals for whom plaintiff had submitted an obituary or a privacy
waiver, plaintiff had not shown that Exemption 7(C) had been misapplied. Shapiro, 2020 WL 3615511 at *29–30.

                                                         8
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 9 of 12




this, DOJ submitted the declaration of Michael G. Seidel, the Section Chief of the FBI’s

“Record/Information Dissemination Section,” who, by dint of his position, was “familiar with

the FBI’s handling” of plaintiff’s FOIA requests. 1st Decl. of Michael G. Seidel (“1st Seidel

Decl.”) ¶¶ 1, 3, ECF No. 131-1. He explained that “[f]ollowing Plaintiff’s Motion for

Reconsideration, the FBI conducted another review of the pages questioned by Plaintiff.” Id.

¶ 7. That review confirmed that “[n]o names of any individual for whom Plaintiff provided a

privacy waiver were withheld” pursuant to the exemptions plaintiff identified. Id.

       Plaintiff pounced on this assertion. He stated that the FBI’s declaration was “most likely

inaccurate and submitted in bad faith.” Pl.’s Reply at 1. He demanded that DOJ be required to

“explain to the Court . . . how any inaccuracies in the Seidel declaration arose so that the Court

can determine whether the same type of error infected the processing of the documents at issue”

in the rest of the case. Id. In support of these claims, plaintiff provided a single “example” of

evidence he said “strongly suggests” the FBI had improperly withheld information. Id. at 2. On

a page with Bates No. Shapiro-29237, plaintiff hypothesized that the FBI had withheld the name

of “Chris DeRose,” an individual for whom he had submitted a privacy waiver, pursuant to

Exemptions 6 and 7(C). Pl.’s Reply at 2; see also Pl.’s Mot., Ex. A at 6. The Court directed the

government to respond to this claim. Min. Order (Sept. 3, 2020). DOJ stuck to its guns, and in

another declaration asserted that “[a]fter another review of Shapiro-29237–38, the FBI reaffirms

it is not asserting” Exemption 6 or 7(C) “to withhold the name of Chris DeRose on those pages.”

2d Decl. of Michael G. Seidel (“2d Seidel Decl.”) at 4, ECF No. 135-1. In conjunction with that

response DOJ filed an ex parte and in camera declaration which provided an unredacted copy of

the document in question. See Min. Order (Sept. 11, 2020). The Court has reviewed that filing

and is satisfied that DOJ has not withheld Chris DeRose’s name on Shapiro 29237 pursuant to



                                                 9
         Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 10 of 12




Exemption 6 or 7(C).2 The first piece of evidence plaintiff provided in the long pendency of this

case to show that Exemption 6 and 7(C) had been applied to an individual for whom he

submitted a privacy waiver was thus a dead end.

         At the same time the Court directed the government to respond to plaintiff’s claim of

impropriety, it also directed plaintiff “to explain what evidence he possesses, other than the

alleged error on page Shapiro-29237,” that the assertion in the Seidel Declaration was incorrect.

Min. Order (Sept. 3, 2020). Although plaintiff’s initial motion for reconsideration claimed that

the FBI had committed “29 errors” in applying Exemption 6 and 7(C) to individuals for whom he

submitted a privacy waiver, Pl.’s Mem. of Points and Auths. Supp. Pl.’s Mot. (“Pl.’s Mem.”) at

4, ECF No. 128, plaintiff’s response to the Court’s Order, despite being his fourth or fifth bite at

the apple, identified only six additional pages for which he purported to have evidence of error,

Pl.’s Resp. at 2–5.

         Plaintiff’s “gotcha” evidence submitted along with his reply led nowhere, and indeed the

additional pages he has now submitted appear to be likewise deficient.3 In other corners of this


2
          Plaintiff recognizes that notations on Shapiro-29237 indicate that the redactions may have been made
pursuant to FOIA Exemption 3 which exempts records “specifically exempted from disclosure by [a] statute” other
than FOIA, “if that statute” either “requires that the matters be withheld from the public in such a manner as to leave
no discretion on the issue[] or . . . establishes particular criteria for withholding or refers to particular types of
matters to be withheld.” 5 U.S.C. § 552(b)(3). He argues, however, that even if that exemption was the one being
applied, it was done so “in error.” Pl.’s Resp. at 5. Arguments raised for the first time in reply are typically waived,
Stand Up for California! v. United States Dep’t of Interior, 204 F. Supp. 3d 212, 313 n.51 (D.D.C. 2016), as are
arguments raised for the first time in a filing made, as here, even later than the reply, after the Court has rendered a
decision. The Court will not entertain this last-ditch effort.
3
          For example, plaintiff points to a page with Bates No. Shapiro-21178, Pl.’s Resp., Ex. 5, ECF No. 134-1,
on which he believes the name of an individual has been mistakenly redacted. He concedes, however, that notations
on that page suggest that the FBI may also have redacted the information pursuant to Exemption 7(D), Pl.’s Resp. at
4, which provides for the withholding of law enforcement records that may “disclose the identity of a confidential
source.” 5 U.S.C. § 552(b)(7)(D). While this might explain the redaction of the individual’s name from the page, if
indeed it appears there, he says that withholding her name under that Exemption would nonetheless be “improper in
light of the privacy waiver.” Pl.’s Resp. at 4. This argument is waived, as it appears for the first time in his
response to the Court’s Order after briefing on his motion for reconsideration was already complete. Stand Up for
California!, 204 F. Supp. 3d at 313 n.51.
          On another page, Shapiro-218, Pl.’s Resp., Ex. 7, ECF No. 134-1, plaintiff again believes a name was
improperly redacted, Pl.’s Resp. at 4. That page describes the redacted name as that of “an older member of the
Animal Rights Movement [who] has moved on to more green party-type issues for now.” Pl.’s Resp., Ex. 7 at 1.

                                                          10
         Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 11 of 12




dispute, plaintiff has “cherry-picked” single documents here and there from both inside and

outside this litigation and attempted to use them to suggest the FBI has globally mishandled his

FOIA requests. Shapiro, 2020 WL 3615511 at *10. On the vast majority of occasions, those

attempts have been denied. See, e.g., id. at *7–8, 10, 38. Plaintiff’s motion for reconsideration

invites the Court to play yet another game of whack-a-mole. It declines.

         One thing is abundantly clear from plaintiff’s recent filings, however: there is nothing

“new” about his argument. See Moore v. Johnson, 303 F.R.D. 105, 109 (D.D.C. 2014) (denying

Rule 54(b) motion where government attempted “to re-litigate the same issues in its motion for

reconsideration” due to failure to “present sufficient arguments supporting its initial request”);

Clemente v. FBI, 64 F. Supp. 3d 110, 117 (D.D.C. 2014) (denying Rule 54(b) motion because

“Plaintiff raise[d] the same arguments that [the] Court ha[d] thrice addressed and rejected”).

From the outset of summary judgment briefing, plaintiff has asserted that the FBI withheld the

identifying information of individuals for whom he submitted a privacy waiver. Pl.’s Summ. J.

Mem. at 17–18. The only thing new about these filings is that he has attempted to support that

contention with evidence. Despite having over four months to compile his cross-motion for

summary judgment and despite no limitations being placed on his filings, see, e.g., Min. Order

(Dec. 6, 2019) (granting plaintiff’s motion for leave to exceed page limit), that evidence was not

produced until after the Court had made its decision. “The considerations embedded in the ‘as

justice requires’ standard leave a great deal of room for the court’s discretion” and, accordingly,

the standard amounts to a determination “whether relief upon reconsideration is necessary under



Plaintiff asserts both in his filing and in a declaration that “very few people fit this description.” Pl.’s Resp. at 4; 7th
Decl. of Ryan Noah Shapiro (“7th Shapiro Decl.”) ¶ 4, ECF No. 134-2 (“This description matches only a small
number of people.”). He declares that the description appearing on the page, along with “additional information” he
has, convinces him that the name is of an individual for whom he filed a privacy waiver. 7th Shapiro Decl. ¶ 7.
Plaintiff’s assertions that he thinks he knows whose name is redacted because, to his mind, it could only be one of a
handful of people, similarly does not call into question the FBI’s sworn assertion to the contrary.

                                                            11
        Case 1:12-cv-00313-BAH Document 138 Filed 10/08/20 Page 12 of 12




the relevant circumstances.” Wannall v. Honeywell Int’l, Inc., 292 F.R.D. 26, 30 (D.D.C. 2013)

(internal quotation marks and alteration omitted), aff’d sub nom. Wannall v. Honeywell, Inc., 775

F.3d 425 (D.C. Cir. 2014). Plaintiff has failed to explain why the evidence, such as it is, that he

now belatedly presents could not have been filed a year and a half ago, when his cross motion for

summary judgment was due. For that reason, reconsideration is unwarranted.

        Finally, in light of the fact that DOJ has chosen to release all of the records this Court

found were improperly withheld rather than make a renewed motion for summary judgment, no

dispute remains for judicial resolution. See Def.’s Mot. to Enlarge Time to File Def.’s Renewed

Mot. for Summ. J. at 2 n.1; Not. of Release of Records Withheld Pursuant to Exemptions 3 and 4

in Lieu of Renewed Mot. for Summ. J. at 1. Summary judgment for DOJ is thus warranted in all

respects.

IV.     CONCLUSION AND ORDER

        For the foregoing reasons, it is hereby:

        ORDERED that plaintiff’s Motion for Reconsideration is DENIED; it is further

        ORDERED that summary judgment is GRANTED to the defendant in all respects; and

it is further

        ORDERED that the Clerk of the Court shall CLOSE this case.

        SO ORDERED.

        Date: October 8, 2020

                                                        __________________________
                                                        BERYL A. HOWELL
                                                        Chief Judge

        This is a final and appealable order.




                                                   12
